DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species B in the reply filed on March 5, 2021 along with the discussion during the interview on October 20, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33 and 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33 and 38 states that the groove comprises a pair of sides joined together “directly” at respective ends thereof to form the bottom. Looking at Fig. 2, this may not necessarily be the case. Reference character 104 appears to point at the sides, 
Claim 38 recites the limitation "the groove" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 38 might be meant to depend off claim 37.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 33-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helgerson et al. (US 2011/0182693; “Helgerson”).
Claim 1, Helgerson discloses a tracing platform (Fig. 2A) comprising: a body (Fig. 2A) having at least one surface (Fig. 2A; surface that 62 and 54 point towards) providing a defined path (Fig. 2C; path at the inner edge of the wall) capable of tracing by a surgical instrument to generate pose data for the surgical instrument responsive to 
Claim 3, Helgerson discloses the platform of claim 1, wherein the groove comprises a V-groove (Fig. 2D; from this angle it is a L groove but an L slightly rotated is V). 
Claim 4, Helgerson discloses the platform of claim 1, wherein the anatomy is a bone (paragraph [0023]), and the attachment mechanism comprises at least one of spikes, a bone screw, a cerclage wire, and a bone clamp (Figs. 1A-2D; note there is a screw going through the device and there are spikes on the bottom of the device).
Claim 5, Helgerson discloses the platform of claim 1, wherein the defined path is a closed path (Figs. 2A-2D; note the path/corner is annular and closed within the device).
Claim 33, Helgerson discloses the platform of claim 1, wherein the groove comprises a pair of sides (Fig. 2A, sides that 54 and 62 point towards) joined together directly at respective ends thereof to form the bottom (Fig. 2A and 2D). 
Claim 34, Helgerson discloses the platform of claim 1, wherein the consistent position comprises a consistent depth position to trace over a plane defined by the bottom of the groove (Figs. 2A and 2D; note how the corner is on the same plane).
Claim 35, Helgerson discloses the platform of claim 1, wherein the defined path comprises at least one change in direction when tracing the bottom from a starting potion without reversing direction over a same portion of the defined path (Fig. 2A; it is a generally circular path).
Claim 36, Helgerson discloses the platform of claim 1, wherein the at least one surface has magnetic properties (paragraph [0025]; at least a portion of the inner surface could have magnetic properties) capable of mating with a magnetic part of the tip of the surgical instrument (same way the ball is attracted to that surface so could the tip of another instrument). 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 31, 33-34, and  37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakin et al. (US 2005/0203531; “Lakin”).
Claim 1, Lakin discloses a tracing platform (Fig. 1; 100) comprising: a body (100) having at least one surface (cutting slot walls) providing a defined path (slots 190, 218, 252, and 286) capable of tracing by a surgical instrument to generate pose data for the 
Claim 2, Lakin discloses the platform of claim 1, wherein the defined path is associated with path definition data and wherein an intra-operative computing unit (Fig. 7; paragraph [0059]; 808) could receive the pose data for the surgical instrument responsive to the defined path and the path definition data and calculate a location of the defined path (paragraphs [0058]-[0059]).
Claim 4, Lakin discloses the platform of claim 1, wherein the anatomy is a bone (Fig. 12), and the attachment mechanism comprises at least one of spikes, a bone screw, a cerclage wire, and a bone clamp (paragraph [0025]; the pins can at least be considered spikes).
Claim 5, Lakin discloses the platform of claim 1, wherein the defined path is a closed path (Fig. 2; note how the slot is contained on the edges).
Claim 31, Lakin discloses a system for intra-operative use during a surgical procedure (Figs. 1-13; abstract), comprising: a tracing platform (Fig. 1; 100) configured to rigidly attach to an anatomy of a patient (Fig. 12) and having at least one surface 
Claim 33, Lakin discloses the system of claim 1, wherein the groove comprises a pair of sides (Fig. 1; longer sides of the slot) joined together directly at the respective ends thereof to form the bottom (Fig 1; inasmuch as applicant’s sides join “directly” together).
Claim 34, Lakin discloses the platform of claim 1, wherein the consistent position comprises a consistent depth position to trace over a plane defined by the bottom of the groove (Fig. 1; that surface on the inside of the slot near 104 is a planar surface).
Claim 37, Lakin discloses the system of claim 31, wherein the defined path is provided by a groove (Fig. 1; any of the slots) in the at least one surface (Fig. 1), the groove closed along a bottom thereof (Fig. 1; depending on how the cut block is put on and how the patient is laying the bottom could be considered the point that 104 points near), capable of receiving and constraining a tip of a surgical instrument so that the tip has a consistent position throughout a trace of the bottom of the groove (Fig. 1; imagine running the probe tip along that wall that 104 points towards).
Claim 38, Lakin discloses the system of claim 31, wherein the groove comprises a pair of sides (Fig. 1; longer sides of the slot) joined together directly at the respective ends thereof to form the bottom (Fig 1; inasmuch as applicant’s sides join “directly” together).

Response to Arguments
In response to Applicant’s argument that Lakin fails to disclose claim 1, the Examiner respectfully disagrees. As noted in the office action above, the region that 104 points to in Lakin Fig 1 could be considered the bottom of the groove.
In response to Applicant’s arguments that Lakin fails to disclose calculating a parameter using a change in the first location of the defined path and the second location of the defined path, and additional pose data, the Examiner respectfully disagrees. In paragraphs [0058] and [0059], Lakin mentions that the tracking instrument 

Allowable Subject Matter
Claims 39-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775